   Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 1 of 29 PageID# 7
                                                                                                     ,r'n         I
                                                                                                     a(  r/)r/ ,r^
                                     COMMONWBALTH OF VIRGIN                                      1¡ /'lv't'a î'"1 '4X
                                                                                                      z[ rtl 7"'z ¡
                                                                                                          3 zç fn

                                                   I{'I]NRICO CIRCT]IT COTJRT
                                                           Clìvil l)ivrsiorr
                                                      4309 E. PARIIAM ROAI)
                                                      Rlc't-IMOND       V   A   23228
                                                          (804) s01-s422

                                                             Sr-rrnmons


                      -lRAILlrR
         To' VIRCINIA           SEIìVlClrS, INC                                                Case   No.   087CL2100091 l-00
               C/O C]I{ARLES W. BIIST III,I]SQ
               REGISTIIRED AGENT
               45OO   MAIN   STREI.]T'
               SUITE 620
               VIRGINIA BEACII       V   A 23462

          1'he palty upon whorn this sunlmons and the attached complaint arc servecl is hcreby notifred
          lhat uttless within 2l days afìer such service, response is made by filing in the clerk's office
          of this court a pleaclìng in writing, in proper legal forrn, the allegations and charges may bc
          takcn as ¿rclmitted and the courl may erìter an order, juclgment, or decree against such party
          either by detault or after hcaring evidence,
         Appcarance in person is not rcquircd by this sllnlnrons.

          f)one in the name of the Commonwcalth of Virginia                        on,'['r,tcsdav, Fctrruaty 09,2021

          Clerk of Court: HBIDI          S RARSFIINGER

                                                                                -'_ -\--\
                         ,                hy                   .       \.-                   - \--
                                               ----                .   - Ë-rr,ru.-lir,tu lislul?J-
    Instructions;                                       -r
                        coMPl,AIN',f, IN'|EIìROGATORIES, REQUITSTS FOR PRODIjCI'ION AND REQUISTS
                        FOR ADMISSION



Ileariug Ofl'rcial




Attomcy's narnc:
                       S}II]A, JOFIN C
                       MARKS & I.IARRISON, P.C].
                       I 500 FOI{LS]' AVtlN Ulr, SUll'li       100
                       RICI]MOND VA23229




                                                                                                      Exhibit 1 – Page 1 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 2 of 29 PageID# 8
                                                                                                                                 't'   V¡:rÌ   {a.

                                                                                                                                 li,i'.¡"r¡i ¡: t,




  VII{GTIVtr,4:

                         II{ '['ïï{ì CIRCUIT Cûi]}t'N             oF. '}'}.rE   cûut\'tr y ()F tÌÐt{ltx{t(}
  BUIIKHOI\ B. YUSUPOV                                                                                                         tslaintiff


                                                                casc I\o.:      l i.--:,j.- i/ll   - r¡ t   .)


  VtrIIGìNT¡T TITAIX,EI{ SÐR\/ICES, INC.

 ANI)

 SIIÐLTON CR.E\ME, Adminisfraúor of the
 trIstate of SIIEn TûN Ì,{" SMITI{, Ðeceascd                                                                              llcf,entl¡urts


                                                             coMPr,&{Nl"
           'lhe Plaiúifi Bu.kho'B. Yusu¡rov, by counsel, moves forjudgmeff, joirìtly
                                                                                     ancl severally.

 âgainsi the Defèndants, Virginia 'lì ailel Setviccs, Ìnc. and Shelton () ewe. ,AdniÌristraror                                   ol    thc

 Ilstate oi'Shelton N. Srnilli, deceased, on the grounds and in the anounl                           as hereinafìer sel      forih:

           I   .       On ol' about       ApÌil   I   7, 2019 ol) lnlcrstate 64 in l lenr.ico County. Virginia, Shelton N.

 Srnilh carelessly. recklessly andlol negligentJy opeinlecl a 2001 Volyo VNM42T so as to c¿ìusc (hç

 said veìricìe to collide with a 2018             Íìeightlinel Cascadìa         operatecì by llur-khon 13, yusupov.

          2.           Al thc time of       the collision he:.sin, Sliellon N_          Snith was o¡rcratìug a 2001 Volvg

VNM421'as an ageft and elnployec of Vìrginia J'r'ailel Selvices,, âud lvâs acting wi rin                                    1ìre scope

J¡rd coursc        ol'llis cmpl(ìynìcUl.

          3.           As a direcl and proxirnate rcsull ól the alòr'esaid :r:ckless, eareless zurd/ol negìige¡t

aclions   ¿urd     omissions oiSheltou N. Sniith, Burkhon IJ. Yusu¡rov has suf'l'erccl anct u'ill suffcl and has

incurred   ¿urd     will incur',   bÒ1h   in the past ârd in the future: (a) sevcrc, scrior¡s          ¿urt1     cìebilìtating physìcal

iniurìes (inclutling, \À'ithout limitation, perlanenr injulies) antì el'fecrs on his hcalth; (b) physical pain

aud meltal arlguish; (c) disfigurement ancl defo¡..nriq'and asscrcialcd hulniliatì<ln and entbalr¿iss¡lcnt:




                                                                                                                      Exhibit 1 – Page 2 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 3 of 29 PageID# 9




 (d) inconvenience, (e) expenses for mcdìcal cale           ¿ulcl   lreatmetit and rclaled cxpenses; (1) loss   of
 car-nings and/or lcssonilìg oleaüring oapacit),.

         WI.{EREFORE, the Plaintilf^ Bukhon         ll,   Yi-rsupov. clen)ands judglnent..ioìnlly ard sevclally,

 against the Def'endaús,    Vilginìa Trailer Scrvices, lnc. and Sbellon Crerve, Admínistrator 01'tl.ìe

 llstale ol'Shelton N. Srnith, deceased, in the sum ol"T l.{lìllE }-IUNDRED FIIII'Y TTIOLISAND and

 NO/100 DOI-I,ARS ($3-50.000.00) phn inleresl I'rom April 17,20t9 pur.suânr ro 98.0t-382 of ihe

 Code of'Itirginia. (1950), as ¿uleitde¿l, and costs.

         TI{!ll'X, BYJUIdY IS Ðn&TANx}EÌ)"

                                                              uuI{KHON It" vusuì}ûv




 John C. Shea (VSB#17436)
 Marks & Ilan'ison, P.C,
 I500 |orest Avenue, Suite I 00
 Iìiclrmond,  V A 23229
 T'elephone: (804) 282-0999
 Faosin.rìle: (804) 288- 1853
j shea(a)lrarksandharrÌ son. conr




                                                                                               Exhibit 1 – Page 3 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 4 of 29 PageID# 10




  ViRGTì\{A:
                    IN    TIìll CIlLCtllT' CûuR'r' ûF r}lFl CûIJNI'V ()F ¡.]Ììñ-ltlcc.¡
  ÌìURKTÌOI{ B. YUSUPOV                                                                                                Flaìnl i{f



                                                           C$Lfçi---^--
  VIT{GINI,{ T'TI...{II,I]I{ SNIIIVICIIS, INC"

  A}ùI}

  SHnL,TON CllìEwlì, Aelministrator of thc
  Iìsrâte of SFtrF.lL'trC,¡¡ i\. SMIT'H. I)cce :rscd                                                               Ðef'cndants


                              ULAI\T¡FF-'S           ¡ì tS'[ t¡{'fìt¡ {()(ì^'¡'ündlI'S'n()
                          ÐT'IItrNDÀT.IT          VII{(;IN¡Å'IIdAT],IiI{ SIIT{VICÐS" INC.

          COMES NOW           t.lre   Plairfill   llurL<hon   }   . Yusr.Lpov, b¡, counscl, pru srÌ¿ìr.ì1   to i{ules 4:8 ol the

  Rulcs o1'the Su¡:lreme Coult of Vilginìa, ancl pro¡rounds 1he folklrving Ìrilst Intelrogalot ies Deltndanr,

  Vilgitria 'Irailer Servioes, lnc..     as   well   as to any insLuancc curnpanv sclvecl         helcìn as ¿rn rurirsurecl ol'

  undet insurecl motorist czu'r'ìer', to bc answcrec] in r¡,r'iting nndel oath" allcl to be tcsponclcd to,               wilhill

  twenty-eiglìt (28) days of service.

                                               Ðclìnitions ¡nd I nst¡"uctions

          a.       l-iach ol'Lhc lntemrgatories ard lìer¡rcsis             lol Pr¡ductirin is deelled to Lle conlinuin¡g in

  lìatule. In thc cvcut   th¿ìt at any   l:rlel datc or'1irnc you olrtâill ânl/ âdditir¡nal laots or clocullìcrìrs, ot)tail.ì

  or trtallc any zrssuu.rplions oI ïeacìr any coDclusions. opinio:rs or conlcnlir¡ns lhat arc dill'crcüt frour or

  in addition to litose scl Jòrth in the              ans\Ã,cls   to llltcrrogatories and lesponses to Requcsts ätr'

  Produciiur, jn ¿iccolclance u'ith thr: rcqucst PÌaintiff dcnrarrds Llclcndant 10 amcnd arrd supplcmcur

  the answers lo Illtelogatofics ¿ìud Lcsponscs to ìtcqr¡csls for Production promptly anci su1-ÍìcicrfJy to




                                                                                                             Exhibit 1 – Page 4 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 5 of 29 PageID# 11




   identily and prodr-rce all such dooumenls            ¿   rd to   se1   lbrth l'ully such clillelent nanres o1'pelsons, facts.

   assumplions, concìusions, opinions ancì coÌìterìtions, all                  ¡rnr..suaDt   to   ltrlc   4:1(c) (i)-(3) ofthe lìr-rles

   crlth,: Suprerne ( outt ol      Vi:¡irrii.

             b.       Ths wolcl "clocr"urcnt" urcans thc origìnal antl âny colly" rr:galdless ol'origin                                  or'


   location, of any book, pampblet, perioclical, lctter', rnemolmclurn, tclcgram, repolt, r'ecord- stutly,

   handwritlen note, map. clrarving, photograph, filnr, viclcotape, ivolltiug papet, chart, papcr, graph,

   indcx, tape dât¿l sheet ol data processirlg card, courputcl data, colnirutel dlive. cornputel disk,

   electronicallv slored dala ol infom¿rlion, or any oLhel wlitten. rcco¡decl, fanscribetì" punohed. taped.

   fihlecl. photoglaphic or graphìc matter, however produoed or rcproduoed, ro lr,hich ¡,ou havc                                   oL have


   hacl access.

             c.       I'he   r.vorcls   "icientily" or "identit¡,," lvhen used in lefbleLrce to              a   persou" nlean lhat you

   are being asked to stale lho pcrsor's          full namc, Iasl krror.vn addrcss ancl tslephorrc numbcr" jast knou,n

   job title and business afliliation and.lob title ancl business aflìliation                 at the tinre       oftire sub.iect collision

   alleged in tl.re Complainl. Wben used in re1èrence to a docurnent. the wolds "identi[y'' or "ìdentity"

   meanthaf you ale being asked to stale the type o1'dncrulent, ils d¿te and author iürd                             i1s   prcsent iocaiion

   ol cr.rstodian.   I1.   arry docllmenl being identilied is no longer rvithin your.. possession                           ot uncler your

   coulrol, please state what happcned to ii.

             d.       lJnless othclwise inclicated, these lnlcnogalories and Requesls fbl Production leler to

   the   tine, place, and cilcurnstances ofthe occurrence rrcntioned ol con'rpìainetl                             o:l in the Courplair-l1.

             c,       lVhelc knowlcdge <ll inl'orrlation in posscssìon o1'a palty is rçqucstcd, such lcqrÌcst

   indicates knowledge          ol the      part)i1s ager'ìt,c, next fiiend, gu;rrdian. rcprescntatives, nnd, unless

   plivileged" his'hcrtfhcìr' atrolrcls.




                                                                                                                     Exhibit 1 – Page 5 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 6 of 29 PageID# 12




            f.      'lhe telrrrs "desclibc," "dctail" or "indicale"      as used hcrein     lequire that each   ancl ever),


   disooverable fact bc corur.runicatecl lvitir parliculality. Whelc you ale askecl 1o dcscribe            ¿r   documeltl

   or thing, pÌease respond with such ptulicularity so tha[ your clcscription woulcl be sullicjent fr¡l                   a


   Motion   1o Plodr.lcc.


            g,      'fhe prottouu "you" r'efcl.s to lhc pafly ol parties        1Ò   whorn tlìcsc llìlcr'lÒgalor-ies and

   Iìequesfs lòr'Production ale acldressed and the perso:rs l¡enlionecl in clarse e,

            h.      Where appropriale, 1hc masculine gender ma),be oonsidered to be sr¡bstituted llol the

   f'erninirte gender or vicc versa, anil the slngular     rlay bc considered to be substitllted lìll the plural or

   vice vels¿r.

            i.      "l{clev¿urt" as usecl lrerein ureans havirg significant and denronsttable bealing on thc

   rlatter ol allording evidence ten<ling (o prove ol clisplove the        r.ì.ìattel ¿rt issue or undel cliscussìon.

            j.      'Ihe " fractor-l'railer" shall meàn the 'l ìactor- l'railcr rclcrrcd lo ìn úle Cûmplainl.

            k.      'i'he "Clollision" shall mean the subject coÌlislon lelèr'r'ecl to ìn tlre Complaint.

            l.      ]-he word. "pelson," shall incÌucìe an¡, r'ratulal pclson, association.                       \'entrue.

  partnership" cotporation, or otheÌ entity of alty type.

            rD.     Wherc any clocnmcnt, inlolmation, or knowleclge is u'ithheld by yoLt on the Lrasis that

  ìf is protected by tìre wolkl:rdrìct doctlilre.           pliviJege.   ol   ¿ìlrv otheL   clajnr oll plotcclior liom

  discovely. provide thc fcrlbwing in1ònnatio:r:

                    (1)       the litle or othel mcans of identilìcation of each such documer'ìt;

                    (2)       tLrc sub.ject matler   ofeach sucÌr cloùuncnl r)r of     any, suoh   infoln,atiou

                    (:f   )   the d¿ìte each srLch clocunrent was prcyaled;

                    (4)       the identily ofthe pclsÒrÌ or llelsorls whn prepalecl eaclr such doclureìÌt;




                                                                                                     Exhibit 1 – Page 6 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 7 of 29 PageID# 13




              (s)   lhc identity oflhe persorl or pelsolls tecciving tlrc docurtrcnt or ilrfirnlation rl.
                    I'o¡ whom snch cloourlent or illiolnation was prcpalecl, as rvell as 1hc idenl.ity
                    ofeach pclson lecciving copies of tltc salcl docluncnl;

              (6)   tlre ¡lesent location of âtly al)d ¿ìll copies ol'each snch doculucnt ìlt fhe
                    ¡rossessiort, custod¡. ol contloì ol¡ ott:

              (7)   the idcntity of any and aJJ persons rvho h¿ve custody or conlr'ol oÍ caclr such
                    document ol copies thereofor rvho have knowledge ofsuch iul'ormation;

              (8)   a clcscription  ofthe lactual ancl legai trasis lor thc allegcd pr.ìvilege" pl.o(cctio¡1,
                    or otl.rel reason l'ol nonplocluctiorr ass.:ltccl by you.




                                                                                        Exhibit 1 – Page 7 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 8 of 29 PageID# 14




                                                    IN:lliNPlrÀl:OlAli\
             1,          Íltatc your full cotporalcr uarlc allcl ¿ll uallcs by which yoLì wcrlc h:torv¡l or.     L¡ndcl

   wliich you wclc rìoing busincss ât thc tir¡e of iile ColÌisior, alld fbl each such nar¡e give fhc             actui,rl


   trame. adcìr'ess, ¿uid Lìtcìsta1e Coml¡elce Conmjssìon or othcr il.ìlerstate motoi cal-¡ier iclentilìcalion

   numbel of tire corpolation doing business unclel that name,

             ANSW}IR:




             2.          Idenlify any iurd all orvners. opclators, iessors, lessees. sììippers turd olhel persons rvho

   operated, possessed, had custody ot cotrllol ofì or hacl auy irìterest iu the lì'actor-'ì'railer (1ltc tl actor,

   lhe trailer,   {.he   chnssis, and,/or 1he container') oir thc clate ol'iuicl dr-nÌng Lhe one (1)   nonth preceding

   and one   (I   ) nronth lòlìowing the C--ollisiou relòr'r'cd to in lhe Cornplaint, aud describe the naturc ofthe

   i:rtcrest oleach suclr 1lerson in the      'lìactor-'liaiìcr and each
                                                                         ltortio;r thereof.

             ANSWER:




                                                                                                  Exhibit 1 – Page 8 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 9 of 29 PageID# 15




           3.       ldentily alì persons who ltiadecl ol unloadecl or had any intelest in the loacl w.hìch       r.vas


   olr the Tractol -'jÌailer ât thc tirlìc of tl)c Collision. ând stalc u,hcre altcl uùen thc 'I tactor- li ailcr q,as

   loadcd ancl Lurloadeci at an¡' and all tinlcs on   Aplil 16,2019.4pr.i1    17.2019 ancl Apr.il l [ì, 2019.

           ÂNSWIIR:




           4       l)esclibe in detail when and horv you fir'st became awat'e that Shelton N, Smitìl was

   involved in thc Collision, aud exâctly rvhat information was convcyecl. by who:n ancl to whom

   during that conlrrunication.

          ANSW}ìT{:




                                                                                                Exhibit 1 – Page 9 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 10 of 29 PageID# 16




            5.      Descrjbe any pirotograpli. mo[ion picture. cliaglarr, dlawing, schematìc, videota¡te,

   illtsitation. simLtlaliotr. anitration. rccorlstrìic1ion. tesl^ oxpcliltìcrì1, study, r,isualizalion ol othi:r

   visr-ral tlcpìc1ion ol descliption ot'thc   (Ì¡llision, fhe loc¿úion ofthe (-lollision. thc vehicles involvccl   or.


   ally persolt involved in the Collisioli, whìch is ìn your ¡ossession.        1o   which you bave access ol       of
   which you have ktrowleclge. List cach such itcm iclcntJlying ald clesclibing its subjecL nì¿rtlcr, llle

   date or dates upon which cach was ¡rr-epared or laken, the per.sons itrvo)r'ed. b¡, whonl       it u,as prepmeri

   ol taken, thc activil.ies involved, the findings aud lesults ofthc activities. aird the identitv of flte pcr.son

   who now has cuslody ol possession thereoL


           .dNSWEE:




           6,       Give yout versiou ofhow the Collision ooourled, inclucling witllout being lilrìtcci to

   the speecl" nroveurent and loc¿rtior ol'eaclr vehìcle ilrvolve<i at all matel ial tinres priol to the Collision,

   dur'ìng the Collisíon, ancl rurliL suoh vchicles can.ìc to a stop ¿ìfler thc Clollisi<tn occrnred.

           ÂI{SWEI{:




                                                                                              Exhibit 1 – Page 10 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 11 of 29 PageID# 17




            7.      Identily each polìcy ofi instilalce whicìr alfol ds ol nray all'or d Iíability coverage rvith

    rcspecl to thc Collision. to a) you" b) tl)c drivcr   0lthc l'ractor'-'ìi¿iìcr-. c) any   Other Dolìcndant, cì) any

   ownels, olrclatols, lessors, lessees, shiplrers and othel pelsous having a:r ìntelest in the 'Iì'acklr'-'lì ¿ilel'

   (and/ol thc Lractor', tho trailer', or the load). and 'IìrÍhcr inoluding all policies insLrring ihe 'haclor-

   'fiaileì (the tractor', the lraiier', aucl/or the )oad); all policìes under u'hich any Deltlldant is or may be

   an addifioiral insured; and any excess: umblell¿r or othcr policies.           IÌrl   cach policy listed, state thc

   uatlre aud addtess ofthe named insulcd and oftlre i¡sur'¿¡rce courpanl,; the polìcy mrLlber; the policy

   pet'iotl ttnd the linijts of liabilìty covcrage for personal injulies and plo¡rerty damage: '"vhcthel tl¡erc is

   â deductible or'relention arnount. and iI'so, what amourlt; rvhethel coveragc is plovide<ì l.hough sell'


   insurance; í1so, whclhol thele is oxccss covc¡¿tge provicled by another courpany and               if   so thc   poiff at

   which   tl.ral coverage becomes available allcl the lìmìts ol1hat coveragc; ancl r.r4relher question or donLf


   exists âs to rights u1lde1'the policy (reselvation ofrights asscltcd, notl-rvaivcr agreelnenl, ctc.).

            ANSWIÌR:




                                                                                                  Exhibit 1 – Page 11 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 12 of 29 PageID# 18




           8.     I)escribe in detail:

          a.      The relafionshil:r belwecn Vilginia l'r'aiiel Scrviccs, Inc., and Shehon N. Sruirh
                  onÂptil 17.2019 (e,g., lease opelatol. cotl'rpiüìy dtiver, ówner'-operator,
                  temporaly clriver, eto,);

          b.      Llow Shehon N. Smjth was paid               aL   that time (hy hour, by load. by    rrile.   salar.y or
                  or   ber'); and

          c,      When Vilginia 'ì.railcr Serviccs. lnc.'s rcl¿rtionship with Shclton N. Smilh bcgau.

          ANSWIII{:




                              .I'l-aolor-'lrailer
          9.      Was Lhe                           iuvolved in this t-lollisiol equipped with a G.P.S. cùìrputer

   or othe| on-boaltl tlacÌ<ing system       ¿lt   thc limc of itrc   Collisir¡t'/ ll'so,   state the type systeln (¿.g:

   Qutrlcomm, Omnì Llxpress, Tenìon Ììlect Vierv. ctc.)

          ANSWEII:




                                                                                                   Exhibit 1 – Page 12 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 13 of 29 PageID# 19




             10.      Was the llìactor-       l'railcl involvecl in lhis Cbllision er¡uipped with comprfcr e-ntüil     or

    simila ooniacl capabilily     at the   lirle ofthe Collìsion? lfso,   statc ihe lypc   ofsystcnì use(Ì.

             Ät*{swFtrì.:




             I   L   Was lhe Tractôr'-Traìlcr involvcd in this Collisioil cc¡uípperl with on-board data

    r.ecolds (e.g black boxes. eleclronic conttol lnodulcs. data logging rnits, etc.)'/           If so, lìl¡ cach such

    device, state tlie followi.ng:

            a,       The ty¡re ofdcvìce ¡nd its locâtion (e.g. 1r'ansmission. etrgine, ailbag systetn, etc.);

            b.       'fhe settings for all owner/drivel controlled or' ¡lloglanrmecl palameters (e.g
                     deccleration rales lbl har-cl or t¡uick slops, r,ehiole speecl limiLs, cruise conLlol
                     ll¿raLn(]terrs, etc.);

            c.       Wrelher any pâranìc(et's or' 1èaturçs wore clisalrlerJ, tr.rrned-o1'f, or othcrwise
                                  if so, which ônes ¿urci b), whom;
                     ovcl"ridden, alìd

            d.       A   deraiJecl clescliptioll of âny efkxls that
                                                                      '"verc uracle to retlieve or pr'eserve tlìe
                     irìlòrnìation oonlairecl in sucli deviccs ärllowiu.g this Collision; and

            e.       Whcihcl yoLt havc a policy rcgarding retlicval ancl/or plcservation of inlì¡r'mation        1ì   oln
                     snch dcvices, ancl ifso" a deiailcd cxplanatiotì Òftlìat poljcy.

            ANSWÐId;




                                                                                                 Exhibit 1 – Page 13 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 14 of 29 PageID# 20




              12.   Identily all r;elluiat Lelephotte con¡taníes     1-or   u4rich Shc.ltt¡n N. Snrith had a phone

   or f'or which Virginia '[ì'ailer Scrvices- luc, 1:rrovicled a 1:rhone to   him.   ¡\cklitional)y, plcasc iclcntif.'

   all sucìr phone numbers assoeiated u,íl.h any cellular. telephone rcfei.errccd abovc.

             4N$W]'R:




             l3.    .lfno1 ah eatì¡, iclertified, icicntily any pcrson having knorvledge ofìl'zrcts ol infolmation

   lelevant to oÏ pettaining iu any manuer 1.l tlìc allega[ioûs of the Conrplaint, any ofì Dcfènclant's

   dcf'enses 1¡ the Complaint. or ar'ìy Answers or lìesponses to       Plaìntiil's Firsr. lntenogâtol'ies aucl lrir.sl

   lìequests fot Production. With legalcl to each snch person^ stale any fàcts           ol infolnation hnown      Lo


   tllat persoll.

            ANËWIII{:




                                                                                                Exhibit 1 – Page 14 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 15 of 29 PageID# 21




            14.       Stato fhc uames, addrcsscs, and telephonc r.rumbcls ofeach person u4ro                will, ol rna¡,

    be callccl as a witncss bv you lrpu'ì the 1r'ial r¡f lhjs arf   ior.   ancl as to each w;tness rvho   will ol may bc

   called as arr expeit witness by you, statc the sulrjecl rnatlor ol] which Lhç expclt is expeoted 10 testily,

   1lìe substal)ce   offhe   1àcts ar'ìd opinious to rvhich thc expclt is expcoteci to testify, and a sunrmary            of

   the gronuds fot each      opinion. As to any lexlrral matelial upon rvhich re expert wiìlrcly            arrcl   lbr cach

   slrch text, identily thc nânte of'thc lext, the edition,lhe year.oflhe publicatiol. and the page ot.pagcs

   of said lext upon which tìtc expelt witness will rely. Also iclentify all documelìts conceurìng                        or'

   lllemodalizilìg eaoh expet t's lindings. conclusions, and opinious and all matcrials upon whiclr tlìe

   expert is expected to review ancl/ol rcly upoD in forÏring his opinìons.                ln arìtljtion. âttach to your'

   Answels a copy o1'each document jderitified.

            ANSWIIR:




                                                                                                   Exhibit 1 – Page 15 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 16 of 29 PageID# 22




    A continuing answer fo4ll qlthqÍ(¡rcgoing llltcrrtogatorios is dena dcd.


                                                      BUR.KÌ-ION IJ. YtJSIJì'OV


                                                          i^
                                                         / ¿,.'-, X-'
                                                      OfCounscl

    John C. Shea (VSB#17436)
    ñIarks & I'Ianison, P.C.
    1 500 Irorest Avenue, Suite 100

    Richmond, VA 23229
    1'elephone; (804) 282-0999
    lìacsj:lile: (804) 288-1853
   -j
      sliea(@marksandlrarri son.coln




                                                                               Exhibit 1 – Page 16 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 17 of 29 PageID# 23




   VI    ITG I II      I,{:
                           ïN 'n'fiir    üItc[J['r' []{}uirr          (}tì'tr'}.{Ð   cû[]Nt'v   (}],'ËTþINI{IC'û

   BLIIùI(FION Ìì"          Y{JS{.Jtr'OV                                                                                   Plaintúff

   v.
                                                                     (!:s-rys.i---
   VIR(;INIA'TR,ATI-[I}{ SIìI{VXCNS, ìNC..

   ,4t{I}

   Sl{Ðl,'f()F{ CIUfWÐ, Atlmi¡ristrator of {hc
   llst¿rtc of SllIltr,T'OIN N. SMI'[H, Dcceased                                                                       Ðefcndanfs


                              I'r,AINTnnF'S Ïùl{ST lLÍlQtlItS',t'S trìOt{ l}llûDI-JC'rl(}l!
                                             ()F ÐOcuMENTS A¡lì)'t't{mG$
                              T() DIII'lll{[]ÂlT'I VII{GÌF]tÄ'tr'Id¡-{ll-El{ SIlRY-iCll$, Iì\Ç

                Plainlilf, Ilurkhon IÌ. Yuslpov. by cotuisei. pulsuant to llule 4:9 ofthè llules o1'lhe Supreme

   Cor"ut of     Vilginia. plopounds the foÌlowing lrilst Requests 1òr l'r'odriction ol'DoctÌncnts and 'l'hings

   to Defì¡ndan1, Vírginia Traìler Setviccs, hrc., as wclì as to aìry insurauce colr.ìpany selvecl hercin as

   tl'lc nninsu:'ed or undelinsured nrot<lrist r:alrier'. ltcsÞolÌses to thcse Iìequests                fiil   Productiolì, togr:thor

   with âll requcstcd docuureuts               ancÌ   thìrgs, ni1ìst bc delivered to the offices ol'Marhs & Ilarlison" P.C.;

   I   500 li'orest Avenue, SÙire 100; Ilichmond, Vìrgìnia 23229; \ì'ilhin 1wcnly^eight (28) clays oLselvicc.

   The Defìnilìons and hrstructioirs set f'or r                 il   Plaìnl.ill's l.'irst lntclrog,atorics appl-v fo thcsc lìequests

   and    iIc   iIr(r'll,)()rirtcJ   Itelei   by trl!:rclruc.




                                                                                                                Exhibit 1 – Page 17 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 18 of 29 PageID# 24




                                          !vaa:Í!;      t'Q!.t ¡Q)ueur¡ N
             1.      f)ocurculs and thilrgs lelatilg to any load ou the 'lì.actor-'fiailel. on ilìc da), of.         1Ìrc

   day lrefore. and the clay af'tei'the C]ollision ìr.rcludir4 r.veight tìckcts. ovelweigllt     peÌlrils,   .ry
                                                                                                                   otllcl

  docutnents relating to the weiglrt ofthe Tlactor-"1'r¿ilel or ils load. shipping docunrents. bills of lading.

  Ioaclìng docurnenls. unloading docu:reuts, shippirrg manif'csts. deliverJ t.cceipts. invoices- eto.

            IUISPONSE:




            2.      Docunrcnts and tbjngs constituting, contaìning, or reJating to any plrotogllLplr, sl<etclr.

  t.uap, tnotiott piotttrc, diagÌanr. drawirÌg, schelnalic, vìdeo1âpe, jIlustlaLion,   sinulalìorr, aDil].ration, test,

  expe)   il]lent, stttdy, Ìecleâlior'ì, r'ecoustructiorì. trajectoly pro.¡cctiorr. vìsualizatìon. or other visual

  depiction or dcscription of    or:   relating to the tbllision, the location ofthe happerring ofthe Clollísio¡,

  the vehicles (and any load thereon) or ar'ìy person involved             in   tlLe Collision, which     is in    your'

  possessioll, to whìch you have access, or of which you havc knowlcdge.

            I{ESPOI\SI':




            3.      Docu:nents co1Ìstituting ot conlairing any re1:rail bills concer-ning the damages cirusetl

  to any vehicle involved in the C'ollision.

           IìEfiPÛNSII:




                                                                                                 Exhibit 1 – Page 18 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 19 of 29 PageID# 25




             4.       A copy o1'all irtsurance policies (inolutìing declaralion   sJrcels) provicliug or whìch   nlay

  ptovidc covelage for any olaim asscr'¡ed in ihe Colr¡rlaint and a col:ry o1'any of 1þs policies          or. other

  agrcerrcnls which wele iclcntilled itr youl Ansrvcl to thcso Ìutcl'ogi,ltùics.

             IìESPONS[,:




             5,       All clocur¡cnts obtâined by sr tbpoena dut'cs lecti¡l ol other dìscovery dulin¡¡ the cor.rrse

  of tbis litigation.

             R[,SFOl",[SE:




             6.      AII   documents     of   any kind that leÌatc      to an)'   pte-elìlployructt backglound

  itvesligation of Sheltor, N. Surith, inclucling without limilatìon any ilìvestigaiion of Mr. Sititl.r's

  qualilìcations, oharactcr, driving history, lr'aining, cdrìrinal history, cüug use. finalcial responsibiìity.

  nredical cclnditions. hcahb conditions- and/or any otlìer'Ìraltel lelcvant io cmployfirerìl ivith Vilginiâ
  -[ìailcl
             Services, Inc. 'i'lris speoifically includes all daia alr] ìnlbr'¡raljon obtaincd tìrrough thc FcclcraÌ

  N4otor Clan'ie¡ S¿rlèt¡, I{egulations'   lìre-Lmploy¡ent Screenìng      TrrogLart.


             lìltsPot"{sIl:




                                                                                                Exhibit 1 – Page 19 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 20 of 29 PageID# 26




           7.      Con.rplete 1)c¡sonilel filc ol'Shellon N, Smith.

           RESP0t{SE:




          8.       All   on-board data recolds @.g. blach boxes. crngirrc da1â rccorders,             or   elcclr'onic

  control nrodr es) and auy electrrrnic data, printoul            ol   analysis o1 jnfì¡l'maliotl fìom such dcviccs

  lelatin¡¡ to tbc Collision.

          IìIìSPONSÐ:




          f.       ifthe tractor   ¿ìt issr-rc   was ec¡uippcd rvìth a lanc depzrr'(urc walning systcm or collision

  warritlg sysÍem (e.g.. VOIIAD) prodllce the prirìtout ol the dorvnloadecl d¿lta and io the                  clegtee

  possible ploducc the ¿lata fìle ìn its original lòrmat.

          RìISPON,SA;




                                                                                                 Exhibit 1 – Page 20 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 21 of 29 PageID# 27




              10.     Ifthc lr¿lctor was equìppcd \\,ith atl), (rn-boar'(l audio or vit]eo lccolding or nxnitoli:rg

   clcvices aurVot any othsr driver safety nonitor'ìug systelìr llrodrrce cveiything that u,as rctlievecl ol'

   coulcl bc letlievcd fì-onl such cJeviccs anrl svslcms.

             rìIrstQNSE:




             1   1.   Àcciclent files. reoolds aud le¡rorts oftlie Collision scnt by, or on behalfol, ¡,6¡¡   16   1¡"

  DO'1'and/or any othe¡ goverÌln.ìeutal ol regulatolv entity,

             IIESI'()NSE:




             12.      AII documents constituting or coltaining iccolds cr1'ctrty status, drive¡'s daily logs.

  tirue recolds, ancl time cards Shelton N- Smith      lol tire date of'thcr Collision and threc (3) monüs prior

  Lo   lhe ClolÌisitxr.

             RtrSFÛNStrì:




                                                                                              Exhibit 1 – Page 21 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 22 of 29 PageID# 28




            Il,     [lopics of ¿rl] acciclent repoÍs (inciudirìg    1"ederal, state,   municipal anci company

   rcports) or other accident rcooltls concelnilìg all collisiùrs in r¡'hich ShelLou     ¡-.   Smi1h   r.r,¿rs   invoÌved

   fo jnclude thc Collision   ¿urd   all plcvious collisìons.

           I{ESI'ONSB:




           14. lf the Tractor-Trailer or any pôflion theleofrvas ie¿Lsed at tl'ìe tirre ofthe []ollision, a
   oopy of arry and all lcase agrcenlents apPlicable on 1bc     d¿rte   ol'the Collision ancì â1 any time cìr.uing

   tho previous year'.

           IIESPONSIì:




           I   5.   A copy of each indelilnificatjon âgreemerlt or othel agleelÌlcú which applies or rna;,

   apply to Iiabilities ar'ìsing out ofthe Collision.

           R]ISFC-}I{SF],:




                                                                                               Exhibit 1 – Page 22 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 23 of 29 PageID# 29




              16.    Docurteúts Lecolcling, noting. oi relzrting to truok dfivìrrg lraìnirg of Shelton N. Snrìth.

   1o incìudc opclating praclices     wi r tcspcot to spcccl. lirl)owing    distanccs. stopping,     plrp*   lane   ol

   oPeration. luuling, loaclûrg, rveighl, placemenl ancl sccur'ìng ofloâd. inspection ol'load. inspcctìon           o1'


   vchicles. bruking. and maiuten¿rnce ofrecolds by dliver including irip logs. dliving timc lccorcls, ancl

   inspeclion recolds.

             IÙ1Sì'O]\SÐ:




             17.     Docume¡ls relatir4 to any collisions: cÌisciplinarl', lcgal ol regr.rlatoly âcti¡ln; hallìc

   or criminal clrargcs; and violalions oI alleged vicrlations oi any slâtute, regulation, or olhe| law.

   involving Shelton N. Smith.

             I{IISI'ONSII:




             18.     I'roduce copies olall erìlaìls belween Shelton N. Smith and Vilginia I'railer Ser-vices,

   Inc,   lbl the tilre period beginning niuety (90)   d¿ys prior to dre Collision ancl 1:r'esent,

             tlÐ9ll()NsI¿:




                                                                                              Exhibit 1 – Page 23 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 24 of 29 PageID# 30




           19"        'l'lrc crrliculum vitae of   an1, cxpcrt witness ìdenLil'ied      by you in       âns\À,er to

   Lìlgrrogatorics.

           II]]SPONStrì:




           20.        All repolts andor   other u,r'itten communicafion o1'any expert witrless iclentified by

   )'ou in answcr to Intenogatolies (both in draft ancl iil final   fol:r) in conlection witli   the expcr'l wiluess

   lorurulating his opinions.

           I{[S1'ONStrI:




           4 clqtilruinE    resDonse to r¡ll of thc lþrçEoing tr{equcsts is {lctnfln{lcd.



                                                              BUIdKIJON I}" YUSUPOV



                                                      nv: ___,!____----
                                                          -lX::Í:'-,-
                                                              LU L UL[]sul

   Jolrn C. Shea   (VSRl|1l436)
    Marks & Ijanison, P.C.
    1500 Iìorest Aveme. Suite 100
   lìiclrnrond, Y  L23229
    'Ielephone: (804) 282-0999
   Facsirnile: (804) 288- 1853
   j shea@mæksiurdhanison.com




                                                                                             Exhibit 1 – Page 24 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 25 of 29 PageID# 31




   Vll{$Xt,i IA:
                          tFl T'FUI Clt{cut'[' c{.}rJt{'n' ûF "['Ë{8,   []Out\]ty {}[. F{llnitì[c()
   IlLrlìKIION I]. \¡US{JPOV                                                                               }¡Iâinriff


                                                         C:rsc   -\q: ____"
   VIRCI}IIA'I'I{ATI,EIì. SERVICES" IISC.

   AJTN

   SÌtrEI-TON CRI'ÌWIì, ¡{drninistrator of the
   Estâte ùf SfiÐITO¡{ iN. SMIT}I, l}eceasecl                                                          {}cf'cndnnts

                              r'L,\lNTIFlì's nIt{s'ìlll.IiQLilDfi'I Fold,{DMlssIoNs
                                    '[o VIBGIh]]IA rRArr,Ërì. $nRvrcÐs. rNC.

           COMIIS NOW the Plaintifl, Ilurthon B. Ynsupov. bv counsel. ancl pursuant to the Rules of

   thc Supretne Court o[ Virginia px¡rorurds the follorving Filst Iìequcsts fol' Admissirtn to the

   Def'etldaut, Virgirtìa Trailcr Scrviocs, lnc.- cach recìucst to be spccilìcally adr:littccl ol clcniecl rvithin

   twelìty-onc (?-1) days fioir service.




           i.         Virginia 'l railcr Setvices, hc. is plopelly identilìecl as 1l'ìe r'ìtolor carrícr involvccì in

   the Sublect Collision.

           4.nsweli




           2.        The DOT nuurbel fol Virginia 'lì aìlcrl Services,Inc, is 00?-c)42?2

           A¡r   slver:




                                                                                               Exhibit 1 – Page 25 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 26 of 29 PageID# 32




           3.     Virgìnia 1'râiler Services, lnc.was jnvoh'eci in inlrasrale transporl       ¿rt   tÌte   tìne ol'the
   Subjcct ColJision.

           Answer:




           4,     Vírgiuia 'liailer Services. lnc.      w¿rs   invoh,ed in inlerslate transpo ai the time ol'thc

   Subject Collìsion.

           Answcr:




           5.     At thc   LiÌ.rlc   of the   Sub-iect Col)ìsion. Virginia Trai)el Ser.uices, Lrc, was a rnotor

   caniel as de{ìne<I by the Fecle¡al Motol Canir:i Salcty Regulations"

          Anslvðr:




          ó.      Virginia Tìailel Services, lnc, was thc ow¡cr of'a tr'¿rctor involvcd in llie Subjeot

   Collision.

          Answer:




                                                                                             Exhibit 1 – Page 26 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 27 of 29 PageID# 33




             7.       On    April   17, 2019.   Vilginia 'li ailcl Selvices, lnc.   u.,as 1hc   ow¡cl of a ti ailel involveci

   in ihe Subject Collìsìon.

             Answqr;




             8,       At   1Ìre   time o1'1hc Subjcot (bllision, Shelton N. Smitìr was                âr1 ageÍì1   of Virginia
   'Itailel Se¡vices, Iuc.

             Ânsrvel:




             9.       At the rinte of the Subject Cìollision, Shellou N, Srnith was an cniploycc of Virginia

   liailer   Selvices" Inc.

             A¡rswcr:




             I   0.   Ar the tirìe of tilc   Sr.rb.icot Coll jsiorr. Shclton   N. Smith was ac1!ng u,ithin the         cor.rrse


   and scope      olhis   enìployr'ìten1 or ¿ìgency u,ith   Vilginia 'Iì-ailel Sclvices, Inc.

             Ansrvcr:




                                                                                                        Exhibit 1 – Page 27 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 28 of 29 PageID# 34




             11.      ,4t tlìc tirne ol1he Süb.ìect f]ollisio:r. Sltcllon N. St.nilh u.,as opcraling tlìe trâclor

    lraiìel orvncd by Vilginia 'I lailer Scr.,,ices, lnc.

            Ân srvcr;




            12.      At the tÌrìre of tbc Subiect Cìollision, SheÌLol N. Srrith rvas operâting tlìe     Lr¿ìclor'-


   trailer with the pemrissìon ol'Virginìa 'liajle¡ Sen ices, Inc.

            Ansrvcr:




            13.      At   the timc of the Subjcct Collision, Shclton    N. Snrith was operatiirg the tlactor'-

   ttailef with tììe knowlecìge o1'Vilginia l-railer Sen,ices. hrc.

            Answet':




            14.      No act of Ilur-kl.ron B. Ynsripov coutribr¡tecl to thc cansc of the Subject Coìlision.

           Ä!rslve   r:




                                                                                           Exhibit 1 – Page 28 of 29
Case 3:21-cv-00126-REP Document 1-2 Filed 03/01/21 Page 29 of 29 PageID# 35




             15.       'l'hcre was no làjlule   1o   act by lìr,rrlthon   lì. Yrìsupo\,, whicìr contLibuted to tlte c¿ì.Lrsc

    oi   (ho Subjcoi   Collisior,

             Answer:




             ló.       Shelton N. Snrillr is flrÌly Iesponsible      fbl    catLsìng rhe Subjecl   Collision,

             Answcr':




             11.       Virginìa'ììailer Selvices, Lrc. is ploperly idc:ntified ìn         tìre Complaint.

             Ansn'cr:




                                                                     IìTIRKHON Iì. YI-JSI]POV



                                                            Iìv


   John C. Shea (VSBI+ 17436)
    Malks & IIan'ison, P.(.).
     1500 lrorcst Avenue. Suite I 00
    Riclrnond, Y A 2,3279
    'llelephone : (80 4\ 282-09()9
    Iraosimile: (804) 288- I 853
   .j slrea(a)rnalksanclharrison. co:r




                                                                                                      Exhibit 1 – Page 29 of 29
